Title: To James Madison from William Eaton, 1 December 1815
From: Eaton, William
To: Madison, James


                    
                        
                            Sir.
                        
                        
                            Washington
                            December 1. 1815
                        
                    
                    I Cannot leave the City without conveying to you the gratitude I feel for your kindness in presenting my application for the Post office at Albany to the Honble. the Post master General.
                    I Considered my Self warranted in makeing the Same direct to you, from the assurance Mr Blackledge of N. Carolina gave me, you would aid me if oppertunity offered.
                    I regret Extremly I had not the time and Season presented to me, to be regularly introduced and paying you and Mrs madison my greatest respects—my Son charles James madison wished to have his also presented. I am Compelled ⟨to?⟩ Leave town in the ⟨near term?⟩ shall I think forward from the City of Newyork and Albany Such respectable recommendation, as will procure me the favor of your Consideration—and I hope your influence to my appointment. With Respectfull Esteem I am Sir your Humble Servan⟨t⟩
                    
                        
                            William Eaton
                        
                    
                